Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered November 1, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). There is no basis to disturb the jury’s determination crediting the testimony of the prosecution’s witnesses and not crediting the defendant’s testimony (see, People v Shapiro, 117 AD2d 688, lv denied 67 NY2d 950). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.